Case 3:20-cv-00935-MAB Document 35 Filed 04/09/21 Page 1 of 5 Page ID #327




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES HELFRICH AND                           )
 GERALD PAULE,                                )
                                              )
                      Plaintiffs,             )
                                              )       Case No. 3:20-CV-935-MAB
 vs.                                          )
                                              )
 STONEBRIDGE CONSTRUCTION &                   )
 ROOFING,                                     )

                      Defendants.

                           MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter comes before the Court on a motion to remand or rule to show cause

(“motion to remand”) (Doc. 28) filed by Plaintiffs James Helfrich and Gerald Paule

(“Plaintiffs”). Defendant Stonebridge Construction & Roofing has filed a response in

opposition. For the reasons outlined below, the motion to remand is denied.

       This case was initially filed in the Circuit Court of St. Clair County, Illinois on

August 13, 2020 (Docs. 1, 3). Stonebridge Construction & Roofing (“Stonebridge”)

removed the case, invoking this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332

(Doc. 3). Stonebridge’s amended notice of removal, which is the operative notice, alleged

that Plaintiffs Helfrich and Paule were both domiciled in Illinois and citizens of Illinois

(Doc. 3, ¶¶ 5, 6). Stonebridge also alleged that it was a limited liability company (“LLC”)

organized under the laws of Missouri with its principal place of business in Missouri (Id.,

¶ 7). More importantly, Stonebridge alleged that as an LLC, its sole member was Michael


                                        Page 1 of 5
Case 3:20-cv-00935-MAB Document 35 Filed 04/09/21 Page 2 of 5 Page ID #328




Jenne, who was domiciled in Florida (Id., ¶ 8). Finally, Stonebridge certified that the

amount in controversy in the case exceeded $75,000 (Id., ¶ 10).

       In order to invoke the Court’s diversity jurisdiction, the amount in controversy

must exceed $75,000, exclusive of interest and costs and be between citizens of different

states. See 28 U.S.C. § 1332. “[R]esidence and citizenship are not synonyms and it is the

latter that matters for purposes of diversity jurisdiction.” Meyerson v. Harrah's E. Chi.

Casino, 299 F.3d 616, 617 (7th Cir. 2002). And it is well settled that “[c]itizenship for

purposes of the diversity jurisdiction is domicile . . . .” Dakuras v. Edwards, 312 F.3d 256,

258 (7th Cir. 2002). The citizenship of an LLC for diversity purposes is the citizenship of

each of its members. See, e.g., Copeland v. Penske Logistics, LLC, 675 F.3d 1040, 1043 (7th

Cir. 2012). With these principles in mind, Stonebridge’s allegations in the notice of

removal make clear that Plaintiffs are citizens of Illinois, Stonebridge is a citizen of

Florida, the amount in controversy is satisfied and this Court’s federal subject matter

jurisdiction is therefore secure.

       Plaintiff’s motion to remand contends that Stonebridge may have failed to disclose

a member of the LLC. Plaintiff’s argument is predicated on paperwork from 2013 where

both Michael Jenne and Kathryn Jenne signed a form changing the name of the business

from Jenne LLC to Stonebridge Roofing LLC. Plaintiff, however, acknowledges that this

form from 2013 does not necessarily indicate that Ms. Jenne is a member (the form may

be signed by members or managers of the LLC and does not indicate what either’s role is).

As Plaintiffs’ motion continues, their argument begins to waffle even more. Plaintiffs

acknowledge that paperwork signed in 2015 and 2018 contained only the signature of
                                         Page 2 of 5
    Case 3:20-cv-00935-MAB Document 35 Filed 04/09/21 Page 3 of 5 Page ID #329




Michael Jenne. And then Plaintiffs ultimately concede that “[p]erhaps Kathryn Jenne was

eliminated as a member” between 2013 and 2015 or 2018 (See Doc. 28).1 Additionally,

Plaintiffs’ motion to remand takes issue with allegations based on domicile, and then

suggests that because Mr. Jenne is listed as the registered agent for Stonebridge in Illinois,

this destroys diversity.

          None of Plaintiffs’ arguments are convincing. Plaintiffs’ contention that

Stonebridge has not adequately disclosed all of its members is unavailing. As an initial

matter, Plaintiffs’ motion seems to concede that Michael Jenne was the only member of

Stonebridge at the time of removal, which makes this entire remand argument quite

curious. Moreover, as Stonebridge correctly points out, the ultimate consideration for the

Court is who are the members of the LLC as of the date of removal and what is the

citizenship of each member. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)

(“LLC’s jurisdictional statement must identify the citizenship of each of its members as

of the date the complaint or notice of removal was filed, and, if those members have

members, the citizenship of those members as well.”). Stonebridge’s operative notice of

removal did just that (See Doc. 3). Moreover, the response in opposition to the motion to

remand, includes a Declaration from Mr. Jenne confirming that he was the sole member

of Stonebridge when this case was filed in St. Clair County and when it was removed

here (Doc. 31-1). The notice of removal and Declaration make clear Mr. Jenne was a citizen

of Florida at the time of removal (Id.).




1
    This case was removed here on September 14, 2020 (Doc. 3).
                                                   Page 3 of 5
    Case 3:20-cv-00935-MAB Document 35 Filed 04/09/21 Page 4 of 5 Page ID #330




         Additionally, Plaintiffs’ argument concerning the sufficiency of allegations based

on domicile is simply a nonstarter. The Seventh Circuit has made clear that citizenship,

for the purposes of diversity jurisdiction, is domicile. See Dakuras, 312 F.3d at 258.

Plaintiffs’ argument regarding Mr. Jenne’s identification as a registered agent is similarly

unavailing.2 Plaintiffs’ argument is predicated on a provision from the Illinois Business

Corporation Act, which Plaintiffs say requires a registered agent to be a “resident” of the

state. See 805 Ill. Comp. Stat. Ann. § 5/5.05. While the Court believes that the logic in

Plaintiffs’ argument is flawed, even accepting Plaintiffs’ argument at face value, it still

misses the mark. “Citizenship depends not on residence but on domicile, which means

the place where a person intends to live in the long run. It is possible to reside in one state

while planning to return to a long-term residence in another state.” RTP LLC v. ORIX Real

Est. Cap., Inc., 827 F.3d 689, 692 (7th Cir. 2016). Simply because Mr. Jenne served as

Stonebridge’s registered agent in Illinois does not mean he is domiciled in Illinois and a

citizen of Illinois. Mr. Jenne serves as Stonebridge’s registered agent in Missouri as well

and probably any other state Stonebridge transacts business in. This does not make him

a citizen of Illinois and Missouri. Rather, it is clear that Mr. Jenne is domiciled in and a

citizen of Florida, for the purposes of diversity jurisdiction. He owns a home in Florida;

he lives in Florida where his children attend school; he is registered to vote in Florida; he

has a Florida driver’s license; and his vehicles are registered in the State of Florida (See

Doc. 31-1). It is clear, based on the Declaration, that Florida is where Mr. Jenne intends to



2A registered agent is a person authorized to accept service of process for another person, especially a
corporation in a particular jurisdiction. See Black’s Law Dictionary (11th ed. 2019).
                                                  Page 4 of 5
Case 3:20-cv-00935-MAB Document 35 Filed 04/09/21 Page 5 of 5 Page ID #331




live in the long run. This Court is satisfied that its federal subject matter jurisdiction in

this case is secure pursuant to 28 U.S.C. § 1332.

                                        Conclusion

       For the foregoing reasons, Plaintiffs’ motion to remand (Doc. 28) is DENIED.



       IT IS SO ORDERED.

       DATED: April 9, 2021
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                         Page 5 of 5
